NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
OPTIMUMPATH, LLC,
Plain,tiff-Appellan,t,
V.
BELKIN INTERNATIONAL INC., CISCO-LINKSYS,
LLC, D-LINK SYSTEMS, INC., AND NETGEAR, INC.,
Defendants-Appellees. -
2011-1453 `
Appea1 from the United States District Court for the
Northern District of Ca1ifornia in case no. 09-CV-1398,
Judge Claudia Wi1ken.
ON MOTION
Before O'Malley, Circuit Judge.
0 R D E R
Optimun:1Path, LLC moves to stay the briefing sched-
ule and for extensions of time to file its opening brief
Be1kin International Inc. et al. oppose.
Upon consideration thereof
IT IS ORDERED THATZ

OPTIMUMPATH V. BELKIN INTL 2
(1) The motion to stay the briefing schedule is denied.
(2) The motions for extensions of time are granted to
the extent that OptimumPath's opening brief is due
within 21 days of the date of filing of this order.
FoR THE CoURT
SEP 30 2011
Date
lsi J an Horba1y
J an Horbaly
C1erk
cc: EdWa1°d W. Goldstein, Esq.
Robert L. Reibold, Esq.
Charles K. Verhoeven, Esq.
9.S. COURT 0F APPEALS
s8 rHEFE0r-:RALc:RcurfG
SEP 3 0 2011
l`-`iLED
.fAN HORBALY
CLERi€
R